El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
*584Simón Sosa apela de • una sentencia que lo condena a pagar a su demandante' la cantidad de $316.83.
La demanda alega que entre las partes existe una cuenta corriente por mercaderías vendidas y entregadas por el de-mandante al demandado, la que liquidada el día de la de-manda arroja a favor del demandante el saldo cuyo pago reclama, y que no le lia sido satisfecho por el demandado en todo ni en parte a pesar de haberlo requerido para ello.
Alega el apelante como único motivo de su recurso que la corte inferior cometió error al declarar sin lugar la ex-cepción previa que adujo contra la demanda, fundada en que no aduce hechos suficientes determinantes de causa de acción, porque reclamándose el saldo de una cuenta corriente liquidada ha debido alegarse que ese saldo ha sido recono-cido y aceptado por el demandado para que surja la obli-gación de pagar dicha cuenta como documento exigible o deuda liquidada.
Está equivacado el apelante. Tal alegación no es ne-cesaria para cobrar el saldo que arroje la liquidación de una cuenta, aunque será conveniente al demandante en el caso de que efectivamente su deudor haya estado conforme con la exactitud” del saldo resultante de la liquidación de la cuenta Corriente porque entonces no tendrá que probar las diversas partidas de dicha cuenta pues le bastará pro-bar que su demandado ha reconocido la certeza o exacti-tud del saldo de dicha cuenta para que sea procedente una sentencia Condenatoria. Una demanda, como la presente, en la que se alega que liquidada la cuenta arroja el saldo que reclama el demandante lo único que dice en este particular es que se han hecho las operaciones aritméticas necesarias con la dienta corriente para conocer el saldo que arroja, que es lo que significa liquidar una cuenta, operación que puede hacerse en cualquier tiempo. Por esto la demanda en este caso es suficiente porque si es cierto, como tenemos que dar por sentado ahora, que se estableció una Cuenta co-*585rriente entre las partes por mercaderías qne el demandante vendió y entregó al demandado, qne liquidada, o sea, he-días las operaciones aritméticas necesarias por el deman-dante, arroja a su favor el saldo qne reclama y qne no ha sido pagado en todo ni en parte, no puede caber duda de qne el demandante puede obtener sentencia a su favor por dicho saldo. Es cierto que en la demanda no se expresan las partidas que forman la cuenta corriente pero esto no era necesario según el artículo 124 del Código de Enjui-ciamiento Civil, el que impone al demandante la obligación de entregar copia de dicha cuenta al demandado si éste se la pide, sin cuyo requisito no podrá presentar prueba en apoyo de la misma. En el caso de Giménez v. Alfonso, 29 D. P. R. 322, la demanda era parecida a la presente y la declaramos suficiente, diciendo además que la doctrina en él establecida es la qne debe regular la cuestión en él plan-teada, qne fné la insuficiencia de la demanda por no alegar qne la liquidación de la cuenta se había practicado con in-tervención y conformidad del demandado y por no incluirse en ella las diversas partidas de la cuenta corriente.
En el caso de Pioner Fuel Co. v. Hager, de la Corte Suprema de Minnesota, 58 Northwestern Rep. 828, qne el ape-lante citó en apoyo de la- insuficiencia de la demanda no tiene aplicación al presente porque se fundó en que no se alegaba en la demanda qne las mercancías habían sido ven-didas por el demandante, alegación que se hace en la que estamos considerando.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Hutchison y Franco Soto.
El Juez Asociado Sr. Wolf- firmó: “Conforme con la sentencia.”